Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants’ Arguments/Amendments

		
This is the new claim amendment to independent claim 17


    PNG
    media_image1.png
    278
    658
    media_image1.png
    Greyscale


Applicants argue that the new amendments distinguish the claimed invention from the prior art cited in the rejections.   

	Both the instant claims and the specification mention “substantially retained biological function”.  Neither the specification nor the claims define what “substantially retained biological function” actually is.  Given its broadest reasonable interpretation, “substantially retained biological function” means that some form of biological activity is required to be present.  The Bai reference teaches microgels/hydrogels that can retain living cells that carry out biological functions.  Therefore, Bai discloses the claimed limitation.  Bai discloses that the cells are within the microgels/hydrogels (Figure 2) so that would be classified as a type of comingle activity during storage of such cells.

	Applicants further argue Bai, “The cited reference, Bai, describes the use of bulk hydrogels composed of pure poly(carboxybetaine) (PCB) that enable human mesenchymal stem cells (hMSCs) cast in these bulk hydrogels to retain their stem-cell phenotype and multipotency. The hydrogels described in this reference do not provide for the release of cells through any cytocompatibile process that maintains high cell viability and biological function (i.e., cytocompatible chemical dissolution, enzymatic treatment, or a mild physical separation process, such as filtration). Harsh chemical or physical conditions would be required to release cells from the bulk PCB hydrogels described, such as very high or low pH, highly reactive chemical treatment or high-shear homogenization. These conditions or process are well established to cause significant cell death and do not preserve biological function.”

	Applicants argue that the microgels/hydrogels described in the Bai and Demange references do not provide for the release of cells through any cytocompatible process that maintains high cell viability and biological function (i.e. cytocompatible chemical dissolution, enzymatic treatment, or a mild physical separation process, or a mild separation process.)  Because the processes of cell release in Bai and Demange are different from the claimed invention, Bai and Demange are not appropriate references according to applicant.

	In response although the release of the cells in the prior art references may be accomplished by physically harsh methods, such methods do result in the release of viable cells that can maintain biological functions.  A method of cell release involving a gentle cytocompatible process is not currently in the instant set of claims.  Furthermore, a precise viability level is also not in the instant set of claims.  The microgel/hydrogel that encapsulates the cells still forms a protective barrier around the cells.  The microgel/hydrogel storage can be reversed using the dissolution methods taught in the cited prior art references to release the cells.  

Applicants further argue that Demange does not cure the deficiencies of Bai.  This is irrelevant since Bai is not deficient as argued in detail above.  Applicants further argue that the Demange reference does not teach or suggest a method in which the cells are “releasable from the matrix.” Examiner disagrees; on page 3 of Demange, the cells are released using a process such a homogenization.  

Applicants further argue, “In Demange, the cells are not ‘releasable from the matrix.”  Rather the cells are harvested by a multi-step, matrix-destroying process prior to filtration:  (1) subjects the cells to harsh, high-shear conditions that compromise their biological function and viability, (2) requires enzymatic treatment, which may compromise cell biological function, and (3) still fails to fully separate harvested cells from matrix degradation products and/or residue.  For cell therapy treatment in a clinical setting, the desired cells are (1) highly limited in quantity, (2) cannot be subjected to most enzymatic treatments, and (3) cannot be contaminated with partially degraded matrix or residues.” 

In response, the process taught in Demange still releases the cells.  The instant set of claims does not require a gentler release method be used.  The release method taught on page 3 of Demange would indeed release the cells from the matrix material in which it was comingled with.  There is nothing in the instant set of claims that precludes high-shear conditions to disrupt the cells from the matrix material.   A precise biological function and/or viability is not claimed.    Nor is a precise degree of separation involving the cells and the matrix material in the instant set of claims.  The argument about clinical use of the released cells  is irrelevant since there is nothing about this in the instant set of claims.  

Applicants further argue, “Unlike the claimed method in which the cells are directly releasable from the matrix, the harvesting of cells described in Demange requires three hydrogel destructive steps: two hydrogel dilaceration steps and an intermediate enzymatic degradation step. The claimed method does not require such harvesting steps because the matrix in which the cells are stored and from which the cells are releasable comprises zwitterionic microgels from which the cells are readily isolated (e.g., direct filtration). The simple release of cells from this matrix is in stark contrast to harvesting of cells from conventional 3D hydrogels (a single, interconnected, crosslinked, hydrogel mass), which requires one or more mechanical, chemical, and/or biological steps, such as described in Demange.”

As argued above, the claims do not require a direct filtration method.  The transitional term is comprising which allows for the inclusion of additional steps.

Thank you for providing a brief description for Figure 1G.  The drawing objection and specification objection are now removed.  The 112(b) rejection is removed from claim 22.  However, the 112(b) rejection is maintained for claims 28 and 35 because even with the amendments, the claims are still confusing.  The amended rejection is cited directly below.  

Response to Applicants Instant Set of Claims


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18,21,27,29-34,36-37,50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai “Restraint of the Differentiation of Mesenchymal Stem Cells by a Nonfouling Zwitterionic Hydrogel” Angew. Chem Int Ed. 2014, 53, 12729-12734




A method for protectively storing a population of cells (multipotent stem cells) in a matrix comprising a zwitterionic microgel/hydrogel to provide stored cells, wherein the stored cells retains its biological function on storage (Abstract, Figure 2).  Figure 2 shows that the microgel/hydrogel encapsulation process can be reversed and the cells released as in instant Claims 17-18, There is no requirement that a cryoprotective agent be present (Abstract, Figure 2) as in instant Claim 21,  Figure 3 shows that a zwitterionic microgel is within the claimed diameter range as in instant Claims 27 and 34, the zwitteronic microgel comprises a crosslinked polymer having  crosslinks formed by zwitterionic bonds (Page 12729) as in instant Claim 29, The zwitterionic microgels have polycarboxybetaine crosslinks which are degradable (Page 12729, rt column) as in instant Claim 30,The zwitterionic microgel has a crosslinked polycarboxybetaine (Page 12729, rt column) as in instant Claim 31, wherein the crosslinked zwitterionic polymer is prepared by a polymerization of a polymerizable carboxybetaine (Page 12729, rt column) as in instant Claim 32.wherein the zwitterionic microgel consists of a crosslinked zwitterionic polymer (Page 12729, rt column) as in instant Claim 33, a zwitterionic microgel is composed of monomers having separate positively and negatively charged groups so the zwitterionic microgel taught in Bai teaches the limitation. Because there are mixed charges, the crosslinks present are formed by an association of a portion of one mixed charge copolymer with another (Page 12729, rt column) as in instant Claims 36-37, the zwitterionic microgel/hydrogel is a form of culture medium that would be able to successfully culture cells while they are within the microgel/hydrogel (Abstract, Figure 2) as in instant Claim 50, 


The reference teaches the claim limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 22,50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Bai “Restraint of the Differentiation of Mesenchymal Stem Cells by a Nonfouling Zwitterionic Hydrogel” Angew. Chem Int Ed. 2014, 53, 12729-12734 in view of Demange (WO 2011161174)

Bai applies as above to teach claims 17 and 50.  Bai does not mention applying filtration to isolate the cells from the microgel  However, such a step would have been obvious because using a filtration process to catch cells in microgel/hydrogel material is taught in Demange to isolate a desired cell population (Pages 2-3). Demange disrupts the microgel/hydrogel material.  According to page 3, such disruptions can be caused by automated tissue dissociation or a tissue homogenization instrument.  The harvesting method of cells in such a hydrogel matrix further involve filtering a suspension with hydrogel matrix fragments and cells using a filter.  Next the filter is washed and the filtrate is collected with the suspension of cells.    An artisan would have been motivated to have used the harvesting steps taught by Demange in the process taught by Bai because it would allow for the successful harvesting of the viable multipotent cells as in instant Claims 22 and 51.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B, E,F, are applicable.  The claimed composition was known in the art at the time of filing as indicated by the teachings of the cited reference.  Bai teaches a zwitterionic microgel, and Demange teaches a filtration step. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation of success.  The cited prior art meets criteria set forth in both Graham and KSR.



Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632